347 S.E.2d 38 (1986)
Roy A. COX, Jr.
v.
JEFFERSON-PILOT FIRE AND CASUALTY COMPANY and Fireman's Fund Insurance Company.
No. 377P86.
Supreme Court of North Carolina.
August 12, 1986.
*39 Lunsford & Christy, Greensboro, for plaintiff.
Nichols, Caffrey, Hill, Evans & Murrelle, Greensboro, for Jefferson-Pilot.
Hedrick, Eatman, Gardner & Kincheloe, Charlotte, for Fireman's Fund.

ORDER
Upon consideration of the petition filed by Plaintiff in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 12th day of August 1986."